Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Notes:
1.	Nonstatutory double patenting rejection for amended claims 24, 31, 38 and their dependency claims as being unpatentable over the U.S patent 10,489,796 B2 has been withdrawn.  Also, rejection under 112 (b) for claims 24-43 has been withdrawn since Applicant has amended the claims 24, 29, 31, 36, 38 and 43.  Further, rejection under 103 for amended independent claims 24, 31, 38 and their dependency has been withdrawn since the amended independent claims 24, 31 and 38 as a whole include a combination of limitations that has been found as allowable.  
Allowable Subject Matter
2.	This is in response to the applicant's communication filed on October, 27, 2021, wherein Claims 24-43 are allowed. Claims 24, 29, 31, 36, 38 and 43 have been amended.  
3.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 24, 31, and 38, the combination of the prior art of record teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/             Examiner, Art Unit 3681